Citation Nr: 1743287	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy from May 4, 2011 to January 24, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable disability rating for limitation of flexion of right hip sprain.

3.  Entitlement to an initial compensable disability rating for limitation of flexion of left hip sprain.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003, and from October 2004 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2015, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Boston, Massachusetts. A transcript of the proceeding has been associated with the claims file.

In a December 2015 decision, the Board referred the issues of entitlement to reconsideration of an initial evaluation of 10 percent for ulcers (and otherwise entitlement to an increased rating), and to service connection for posttraumatic stress disorder, a right knee condition, a left knee condition, hearing loss, tinnitus, elevated liver enzymes, and an undiagnosed illness manifested by rashes, fatigue, joint and muscle pain, memory loss, stomach pain, and headaches for adjudication by the Agency of Original Jurisdiction (AOJ).  The RO denied the issues in a March 2016 rating decision.  The Veteran filed a notice of disagreement in May 2016 and an April 2017 Statement of the Case (SOC) was issued.  However, no substantive appeal was received within a year of the March 2016 rating decision.  Therefore, these matters became final and are not presently before the Board.  

In addition, the Board also remanded the issues of entitlement to an initial evaluation in excess of 30 percent for scars of the forehead and right peri-orbital area, an initial evaluation in excess of 10 percent for a painful scar of the right peri-orbital area, and an evaluation in excess of 20 percent for a low back disability for issuance of a Statement of the Case as the Veteran submitted a Notice of Disagreement in July 2013 as to a September 2012 rating decision denying these claims, otherwise known as a Manlincon remand.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

As to these issues that were the subject of the Board's December 2015 Manlincon remand, the Board notes that the RO issued a Statement of the Case in August 2016, and the Veteran submitted a VA Form 9 perfecting the appeal in September 2016.  Although these issues have been perfected for appeal, the Board finds it is premature to adjudicate these matters at this time as it appears they are still being worked on by the RO.  Specifically, the Veteran requested a videoconference hearing before the Board, which has not yet been scheduled by the RO.  Furthermore, the RO has not issued a VA Form 8 certifying these appeals to the Board.  Although the VA Form 8 certifying an appeal does not convey jurisdiction to the Board, it does indicate that the RO has completed its actions on the case and that the case is ready for Board adjudication.  Consequently, the Board declines to take jurisdiction over these appealed issues at this time.


FINDINGS OF FACT

1.  From May 4, 2011 to January 24, 2016, the Veteran's radiculopathy of the left lower extremity was productive of moderate incomplete paralysis of the sciatic nerve.

2.  From January 25, 2016, the Veteran's radiculopathy of the left lower extremity has been productive of moderately severe incomplete paralysis of the sciatic nerve.

3.  For the entire period on appeal, the Veteran's limitation of flexion of the right hip has been manifested by pain and flexion to 105 degrees, at worst. 

4.  For the entire period on appeal, the Veteran's limitation of flexion of the left hip has been manifested by pain and flexion to 100 degrees, at worst, with functional loss due to weakness, fatigability, and lack of endurance.


CONCLUSIONS OF LAW

1.  From May 4, 2011 to January 24, 2016, the criteria for a disability rating of 20 percent, and no higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Diagnostic Code (DC) 8520 (2016).

2.  From January 25, 2016, the criteria for a disability rating of 40 percent, and no higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), DC 8520 (2016).

3.  The criteria for an initial compensable disability rating of 10 percent, and no higher, for limitation of flexion of the right hip have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5252 (2016).

4.  The criteria for an initial compensable disability rating of 10 percent, and no higher, for limitation of flexion of the left hip have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5252 (2016)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

I.  Left Lower Extremity Radiculopathy

The Veteran was granted service connection for radiculopathy of the left lower extremity in September 2012, as secondary to his service-connected low back condition.  The Veteran was granted a 10 percent rating under DC 8520 for the period from May 4, 2011 to January 24, 2016, and a 20 percent rating thereafter.  As discussed in further detail below, the Board finds that a 20 percent disability rating, no higher, is warranted from May 4, 2011 to January 24, 2016.  From January 25, 2016 onwards, the Board finds that a 40 percent disability rating, and no higher, is appropriate.

Under the General Rating Formula, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124(a), if supported by objective medical evidence.  Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  A 20 percent rating may be assigned when moderate.  A 40 percent rating is assignable when moderately severe.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DC 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

May 4, 2011 to January 24, 2016

In August 2012, the Veteran was afforded a VA examination to assess the severity of his radiculopathy.  The examiner noted radiculopathy in the left lower extremity.  Muscle strength testing was normal (5/5).  There was no muscle atrophy.  A sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, for both right and left side was normal.  In regard to radicular pain in the left lower extremity, the Veteran's symptoms included the following: no constant pain (may be excruciating at times); moderate intermittent pain (usually dull); moderate paresthesia and/or dysesthesia; and, moderate numbness. Notably, the examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve.  

As noted above, a 20 percent rating under DC 8520 denotes a "moderate" incomplete paralysis of the sciatic nerve.  As such, the Board finds that a disability rating of 20 percent, and no higher, is warranted for the Veteran's left lower extremity for the period from May 4, 2011 to January 24, 2016.   

January 25, 2016

The Veteran was afforded a VA examination in January 2016 to assess the severity of his left lower radiculopathy.  The Veteran stated that he had a "knife-like pain" going down his left leg all of the time.  

Muscle strength testing revealed ankle plantar flexion and ankle dorsiflexion of 4/5.  Deep tendon reflexes of the left knee and ankle were only 1+.  Decreased sensation was noted of the lower leg/ankle and foot/toes.  There was a slight antalgic gait.  There was moderately severe incomplete paralysis of the sciatic nerve.  In terms of the effects of the disability on the ability to work, the Veteran was noted to be a police officer at a VA facility and that because of his radiculopathy he could not run or work out and had effects on his family life.

As noted above, a 40 percent rating under DC 8520 denotes a "moderately severe" incomplete paralysis of the sciatic nerve.  Given the findings on the examination (diminished muscle strength testing and deep tendon reflexes, and a slight antalgic gait), this cannot be said to be simply sensory in nature.  See  38 C.F.R. § 4.124a (for diseases of the peripheral nerves, when the involvement is wholly sensory, the rating should be for the mild, or at most the moderate, degree).  As such, the Board finds that a disability rating of 40 percent, and no higher, is warranted for the Veteran's left lower extremity for the period from January 25, 2016.   

II.  Right and Left Hip Sprain, Limitation of Flexion

The Veteran is seeking higher initial disability ratings for his service-connected limitation of flexion of the right and left hips.  Both the right and left hip are currently assigned noncompensable evaluations for limitation of flexion under 38 C.F.R. § 4.71a, DC 5252 (2016).  The Veteran is also assigned 10 percent disability ratings for pain and limitation of extension of the right and left hip and in receipt of noncompensable ratings for impairment of the thigh for the right and left hip.  38 C.F.R. § 4.71a, DC 5251 and DC 5253.  Only the issues of limitation of flexion of the Veteran's right and left hips are currently before the Board.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, DC 5250 through 5255.  DC 5250 applies to ankylosis of the hip, assigning ratings ranging from 60 percent to 90 percent based on the angle of ankylosis.

DC 5251 assigns a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees. 

DC 5252 rates limitation of flexion of the thigh, assigning a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.

DC 5253 rates impairment of the thigh, assigning a 10 percent rating for limitation of rotation, cannot toe-out more than 15 degrees of the affected leg, or limitation of adduction, cannot cross legs.  A 20 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees. 

DC 5254 assigns an 80 percent rating for hip flail joint. 

DC 5255 rates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and a 30 percent rating with marked knee or hip disability.  Fracture of surgical neck of the femur, with false joint, warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur, with nonunion, warrants a 60 percent rating without loose motion and with weightbearing preserved with aid of brace, and warrants an 80 percent rating with loose motion (spiral or oblique fracture). 

For rating purposes, normal range of motion of the hip is 125 degrees flexion to 0 degrees extension and 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71a, Plate II.

The Board finds that the competent and credible evidence of record supports a 10 percent rating for each hip.  Specifically, in cases where a Veteran has pain upon motion, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is noncompensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, review of the record shows that the Veteran has reported hip pain and pain with motion.  Notably, the Veteran stated that he attends weekly chiropractor appointments and regular prescription pain medication with little relief.  See August 2015 Board Hearing Transcript; January 2016 VA Examination.  He stated that he has flare-ups of pain when he stands for prolonged periods of times and can no longer workout or play sports.  The January 2016 VA examiner noted that the Veteran's pain caused functional loss due to pain, fatigue, weakness, and lack of endurance.  Furthermore, the Veteran must occasionally use a cane for assistance.  

Based on the foregoing reasons, the Board finds that a 10 percent rating under DC 5252 is warranted for each hip for the time period of the appeal based upon findings of painful motion and severe pain which interfered with normal movements and activities of daily living.  A compensable rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 202.  The evidence establishes that the Veteran has experienced pain in the left and right hip and the pain causes functional loss in the hips.  See Mitchell, 25 Vet. App. at 32.  Therefore, a minimum 10 percent compensable rating is warranted for each hip for the time period of the appeal.  The claim for a higher initial rating is granted to that extent.

However, the Board finds, based on the evidence of record, a rating in excess of 10 percent is not warranted.  In order to warrant a rating in excess of 10 percent under DC 5252, flexion of the thigh is must be limited to 30 degrees or less.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71, Plate II.  There is no lay or medical evidence showing that flexion of the Veteran's right and left hips meets this criteria, therefore, an initial rating greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, DC 5252.  

The Veteran's August 2012 VA examination revealed flexion of the right hip to 120 degrees, with pain beginning at 115 degrees, and flexion of the left hip to 115 degrees, with pain beginning at 110 degrees.  Following repetitive use testing, the Veteran demonstrated flexion of the right hip to 115 degrees and flexion of the left hip to 110 degrees.  The examiner noted that the Veteran had functional loss/impairment of both hips, to include pain on movement.  Post-test abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross legs, and rotation was not limited such that he could not toe-out more than 15 degrees bilaterally.

In January 2016, the Veteran's VA examination flexion of the right hip to 105 degrees, and flexion of the left hip to 100 degrees.  Following repetitive use testing, the Veteran demonstrated flexion of the right hip to 100 degrees and flexion of the left hip to 90 degrees.  Abduction was to 35 degrees (30 degrees after three repetitions) on the right and to 30 degrees (25 degrees after three repetitions) on the left.  During the examination, the Veteran reported that he receives injections, oral pain medication, and physical therapy session with only temporary relief.  The examiner noted that the Veteran experienced interference with prolonged standing and functional loss due to pain, fatigue, weakness, and lack of endurance.  

The Board has also considered whether other Diagnostic Codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board notes that there is no evidence of hip flail joint and malunion of the femur, therefore the Veteran is not entitled to higher disability ratings under DC 5254 and 5255, respectively.  See August 2012 and January 2016 VA Examinations.  The Veteran did not have motion (abduction) of either hip lost beyond 10 degrees, per DC 5253.  Furthermore, the record does not contain evidence of ankylosis of the right or left hip to warrant a rating under DC 5250.  38 C.F.R. § 4.71a.

For the foregoing reasons, the Board finds that a disability evaluation of 10 percent, and no higher, based on pain, is warranted for the Veteran's limitation of flexion for the right and left hips.




III.  Other Considerations

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has not asserted, nor does the evidence suggest, that his disabilities preclude substantially gainful employment, and a TDIU claim is accordingly not raised.  See also Bradley v. Peake, 22 Vet. App. 280 (2008).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



















ORDER

From May 4, 2011 to January 24, 2016, entitlement to a disability rating of 20 percent, and no higher, for service-connected left lower radiculopathy is granted, subject to the controlling regulations governing monetary awards.

From January 25, 2016, entitlement to a disability rating of 40 percent, and no higher, for service-connected left lower radiculopathy is granted, subject to the controlling regulations governing monetary awards.

Entitlement to a disability rating of 10 percent, and no higher, for limitation of flexion of the right hip is granted, subject to the controlling regulations governing monetary awards.

Entitlement to a disability rating of 10 percent, and no higher, for limitation of flexion of the left hip is granted, subject to the controlling regulations governing monetary awards.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


